Per Curiam.
There are no grounds whatever for reversing this judgment. The parties agreed, that the balance due the plaintiff should he calculated by a third person, and the justice, by their order, and with their consent, entered judgment for the amount. This was, therefore, a confession of judgment in open court: and after it had been entered, the defendant below proof of his having a family, and not being a freeholder, to obtain an exemption from imprisonment, according to the of the lltli section of the act, (1M. R. L. 393.) and this proof was rejected by the justice as coming ido late. In this the justice was'correct. The act declares, that if the defendant shall, on the hearing of the cause, prove to the satisfaction of the justice, &c. he shall be entitled to the exemption. The hearing of a cause must he considered as at an end when is rendered. It ought to he upon the hearing, for the might, and probably ought, to hear evidence offered on the other side, showing the allegation to he untrue.
Judgment affirmed#